Electronically Filed
                                                       Supreme Court
                                                       SCWC-13-0000701
                                                       11-DEC-2014
                                                       02:28 PM



                            SCWC-13-0000701

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                        CHRISTOPHER LEE SLAVICK,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-13-0000701; CR. NO. 04-1-1534)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant’s Application for Writ

of Certiorari, filed on November 2, 2014, is hereby rejected.

           DATED:   Honolulu, Hawai#i, December 11, 2014.

Lila Barbara Kanae                 /s/ Mark E. Recktenwald
for petitioner
                                   /s/ Paula A. Nakayama
Sonja P. McCullen
for respondent                     /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson